N0'1‘E: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MYTEE PRODUCTS, INC.,
Plaintiff-Appellant,
V.
HARRIS RESEARCH, INC.,
Defendcmt-Cross Appellant,
AND
DOES 1 THROUGH 20,
Defendcmts.
2010-1207, -1226
Appeals from the United States District Court for the
Southern District of California in case no. 06-CV-185-4,
Magist1'ate Judge Cathy An11 Be11civengo.
ON MOTION
Before BRYSON, Circuit Judge.
ORDER
Mytee Products, Inc. moves for reconsideration of the
court's order dismissing this case for failure to prosecute.

MYTEE PRODUCTS V. HARRIS RESEARCH 2
Harris Research, lnc. opposes and in the alternative
moves for leave to file a supplemental appendix Mytee
Products replies.
Upon consideration thereof,
I'r ls ORDsRED THA'r:
(1) The motion for reconsideration is granted The
court‘s dismissal order is vacated and the case is rein-
stated.
(2) The appellant must file the required number of
copies of a corrected joint appendix within 10 days of the
date of filing of this order That corrected joint appendix
must also include the omitted material cited by the appel-
lee in its opposition to the motion for reconsideration. If
the corrected joint appendix is not filed within 10 days,
the case will be dismissed °'
(3) The appel1ee's motion for leave to file a supple-
mental appendix is moot.
FoR THE CoURT
 1 8 2Ull /s/ Jan Horbal__v
Date J an Horbaly
Clerk
cc: Anthony J. Dain, Esq.
Shaun L. Peck, Esq.
88 F1L£n
\|.S. COURT 0F APPEALS FOR
THE FEDERAL CIRCU|T
MAR 1 62011
JAul~aoasALv
amc